Citation Nr: 0008254	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

The propriety of the initial 20 percent evaluation assigned 
for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1989 to 
September 1997.  In a December 1997 decision, the RO granted 
service connection for the residuals of a low back injury he 
sustained while on active duty in the military and assigned a 
10 percent rating, effective from September 4, 1997.  He 
appealed for a higher rating.  In October 1999, the RO 
increased his rating from 10 to 20 percent, effective from 
July 22, 1998.

In March 2000, the veteran gave testified at a video-
conference hearing before the undersigned Member of the Board 
of Veterans' Appeals (Board).  A transcript of the hearing is 
of record.  He submitted additional evidence during the 
hearing and waived his right to have it initially considered 
by the RO.  38 C.F.R. § 20.1304(c).

The Board notes that the RO adjudicated the present claim as 
one for an increased rating (IR).  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court)-formerly, the United States Court of 
Veterans Appeals-in the recently-issued case of Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has recharacterized 
the issue on appeal as involving the propriety of the initial 
evaluation assigned.  Furthermore, as a higher evaluation for 
the condition at issue is available, and the veteran is 
presumed to be seeking the maximum available benefit for his 
disability, since he has not expressly indicated otherwise, 
his claim remains viable on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


REMAND

The veteran contends that his low back disability is more 
severe than currently evaluated and, therefore, warrants a 
higher rating.  He says that he experiences constant pain and 
discomfort in his low back and, as a result, has had to take 
numerous days off from work.

The Court has held that, when a veteran alleges he suffers 
pain due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should assess the 
degree of additional functional loss, if any, due to the 
pain, weakened movement, excess or premature fatigability or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Following a complete review of the claims file, the Board 
finds that the VA examinations of record do not adequately 
address the rating factors discussed by the Court in its 
DeLuca decision.  Consequently, the veteran should be 
reexamined.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

During a November 1997 VA general medical examination, the 
veteran complained of chronic low back pain since injuring 
his back in service while doing some heavy lifting.  He 
stated that the pain is worse after walking certain 
distances, after lifting, or after bending or stooping.  He 
also stated that he sometimes feels pain in his left thigh.  
On examination, there was slight tenderness to pressure over 
the lumbosacral spine.  Straight leg raising and deep tendon 
reflexes were normal.  Forward flexion and lateral flexion to 
each side were all to 30 degrees.  The diagnosis was chronic 
pain in the low back and left thigh, cause undetermined.  

During an August 1999 VA orthopedic examination, the veteran 
complained of increased back pain with pain radiating to both 
thighs.  Examination of the lumbar spine revealed backward 
flexion to 0 degrees.  Right and left lateral flexion was to 
20 degrees.  Right and left lateral rotation was to 20 
degrees and forward flexion was to 20 degrees.  The veteran 
was able to walk on his toes and heels.  He had a limp on the 
left.  Deep tendon reflexes were obtained on both the right 
and left leg at the Achilles tendon and at the patellar 
tendon.  Knee jerk was variably absent on the left leg.  
Straight leg raising was positive on the right at 30 degrees 
and on the left at 20 degrees.  The diagnoses was mechanical 
low back strain with central disk bulge substantially 
disabling and radiculopathy from nerve root pressure on the 
left.  The results of a March 1999 magnetic resonance imaging 
study (MRI) and a June 1999 electromyograph (EMG) study show 
similar findings suggestive of lumbar radiculopathy and 
possible intervertebral disc syndrome (IDS).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Up to this point in time, 
however, the veteran's low back disability only has been 
rated under the criteria of Code 5295 for lumbosacral strain.  
But based on the clinical findings alluded to above, the RO 
should determine whether his low back pathology is more 
compatible with the criteria of Code 5293.

In his letter to the Board requesting waiver of initial RO 
consideration, the veteran indicated that he received 
additional treatment for his back at the VA Medical Center 
(VAMC) in Asheville, North Carolina, from April 1999 to May 
2000.  These records should be obtained and associated with 
the other evidence of record.

Furthermore, a letter from the veteran's employer dated in 
February 2000 indicates he has missed several days from 
work-reportedly due to problems with his low back.

The Board also notes that, in the recent Fenderson case, the 
Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, as in this appeal, and a claim 
for an increased rating of an already service-connected 
condition.  12 Vet. App. at 126.  The Court held that the 
significance of this distinction was that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged rating."  As the claim involves the 
veteran's dissatisfaction with the initial rating assigned, 
the RO should consider whether a "staged rating" is 
appropriate in this instance.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  The RO should obtain copies of all 
records of  treatment of the veteran's 
low back from the VAMC in Asheville, 
North Carolina, covering the period from 
April 1999 to the present time, and 
associate them with the other evidence in 
his claims folder.

2.  Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination to determine the present 
severity of his service-connected low 
back disability.  The claims folder must 
be made available to the examiner prior 
to the examination and the examiner 
should indicate that a review of the 
claims folder was accomplished.  All 
findings should be reported in detail.  
The examiner should report range of 
motion of the low back in degrees, and in 
all directions, and should specify normal 
range of motion.  The examiner should 
then offer an assessment of the degree of 
severity of the service-connected back 
disability which corresponds to the 
criteria set forth in the applicable 
diagnostic codes, including Code 5293 for 
IDS.

Finally, the examining physician should 
review pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected low back disorder upon his 
ordinary activity and how it impairs him 
functionally, particularly in the work 
place.  In making such determination, the 
examiner should review any 
material obtained pursuant to the 
development above.  The examiner should 
also specifically comment on the degree 
of functional loss, if any, resulting 
from pain or painful motion, weakness, 
excess or premature fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40, 
4.45 and 4.59.

3.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with the directives of this 
REMAND.  If not, it should be returned 
for immediate corrective action.  
38 C.F.R. § 4.2.

4.  The RO should readjudicate the claim 
in light of all relevant evidence of 
record, and all pertinent legal 
authority, to include the DeLuca and 
Fenderson decisions, cited above.  In 
adjudicating the issue concerning the 
proper rating warranted for the service-
connected residuals of the low back 
injury, the RO should consider whether a 
"staged rating" is appropriate.  The RO 
also should consider whether an increased 
rating on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b) (1999), 
is warranted for the disability.  All 
concerns noted in this REMAND should be 
addressed.


If the benefit sought on appeal continues to be denied, the 
veteran and his representative should be furnished an 
appropriate Supplemental Statement of the Case and given an 
opportunity to submit additional evidence and/or argument in 
response.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  No 
action is required of the veteran unless notified.  
The purpose of this REMAND is to comply with a precedent 
decision of the Court and to procure clarifying information 
and evidence.  It is not the Board's intent to imply whether 
the benefits requested should be granted or denied.

The veteran has the right to submit additional evidence and 
argument concerning his claim.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




